DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 2-5, 8-9, and 16-18 in the reply filed on 01/16/2021 is acknowledged.
Applicant’s amendment of claims 1, 6-7, 10-15, and 16-18 in the reply filed on 01/16/2021 is acknowledged.
Claims 1, 6-7, 10-15, and 19-20 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1, 6-7, 10-15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Park et al., US 8598577 discloses all limitations of claim 1 except for that “an ion doping concentration of the first active layer is greater than an ion doping concentration of the second active layer … and an ion doping concentration of the third active layer is greater than or less than the ion doping concentration of the second active layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 7, Park discloses all limitations of claim 7 except for that “the first active layer is a wide band gap semiconductor material and the second active layer is a metal oxide … the first active layer comprises a gallium oxide layer, a tungsten oxide layer, or a gallium oxide layer and a tungsten oxide layer laminated with one another.”  Therefore, the claimed device 
 In re Claim 15, Park discloses all limitations of claim 15 except for that “the step of forming the active layer on the one side of the gate insulation layer away from the gate comprises: forming the first active layer on the one side of the gate insulation layer away from the gate, forming the second active layer on one side of the first active layer away from the gate insulation layer, and an ion doping concentration of the first active layer is greater than an ion doping concentration of the second active layer; and forming a third active layer on one side of the second active layer away from the first active layer, and an ion doping concentration of the third active layer is greater than or less than the ion doping concentration of the second active layer.”  Therefore, the claimed device differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al., US 2012/0139043; 
Wu et al., US 8,405,085.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893